Citation Nr: 1743548	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-29 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses for medical treatment at a non-VA medical facility from December 27, 2011 through January 4, 2012.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2012 decisional letters of the Atlanta, Georgia Department of Veterans Affairs (VA) Medical Center (MC).

The claims file does not contain a VA Form 646 or equivalent from the Veteran's authorized representative.  However, the Veteran's representative was copied on correspondence related to this appeal, to include the Board's February 2017 appeal receipt notification letter.  Thus, the Board finds that the representative had the opportunity to review and submit argument with respect to the appeal.  See 38 C.F.R. § 20.600 (2016).   

The Veteran requested a video conference hearing on this matter.  He was scheduled for a video conference hearing in February 2017, but on the day of the hearing he requested that it be rescheduled.  See February 2017 VA Form 21-4138.  In July 2017, a notice letter was sent to the Veteran's current address stating that he had been scheduled for an August 2017 video conference hearing.  The Veteran, however, declined to show at the required time.  Therefore, his hearing request has been withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Private treatment records from Satilla Regional Medical Center Triage (Satilla) show that on December 26, 2011, the Veteran sought emergency room treatment for chest tightness.  Cardiac enzymes and an echocardiogram were negative.  The Veteran was admitted to Satilla for observation and further evaluation.  He continued to have chest pain, and cardiac catheterization showed multiple coronary artery occlusions.  It was determined at Satilla that the Veteran needed a coronary artery bypass graft (CABG).  Given such, the Veteran was transferred from Satilla to St. Vincent's Medical Center (St. Vincent's) on December 27, 2011.  Private treatment records from Heartland EMS show that his condition was stable at the time of discharge from Satilla and upon admission to St. Vincent's.  On December 29, 2011, the Veteran underwent a CABG.  This was two days after he was discharged from Satilla.  Subsequently, he was released from St. Vincent's on January 4, 2012.

VHA approved payment for the emergency services rendered at Satilla.  However, VHA denied payment for the treatment provided by St. Vincent's from December 27, 2011 through January 4, 2012.  

As an initial matter, the Board notes that it cannot determine from the current evidence of record how the VAMC arrived at the January 4, 2012 date.  The claims file contains decisional letters denying unauthorized medical expenses from December 27, 2011 through January 3, 2012.  There is no decisional letter denying a charge from January 4, 2012.  On remand, the VAMC must either provide that decisional letter or explain how it arrived at the January 4, 2012 date. 

In addition, it appears that a VHA physician reviewed the medical evidence of record and concluded that by the time the Veteran was discharged from Satilla and transferred to St. Vincent's, his condition had stabilized such that he could have been safely transferred to a VA facility.  See June 2012 Statement of the Case (SOC).  However, the VHA opinion referenced in the June 2012 SOC is missing from the claims file.  The VAMC must either locate that opinion or obtain a new one.

Accordingly, the case is REMANDED for the following action:

1. The VAMC must either provide the decisional letter that denied an unauthorized charge from January 4, 2012, or explain how it arrived at that date.

2. The VAMC shall undertake all steps necessary to locate, obtain, and associate with the claims file the opinion from the VHA physician referenced in the June 2012 SOC.  

If the opinion cannot be located, refer the case to an appropriate VA physician to opine as to whether the Veteran's condition had stabilized by the time he was discharged from Satilla and transferred to St. Vincent's on December 27, 2011 such that he could have been safely transferred to a VA facility.  The report prepared must indicate that a review of the entire claims file was done.  A complete rationale for all opinions expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3. After completion of the above, readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	(CONTINUED ON NEXT PAGE)









_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




